Exhibit 10.1

EXECUTION COPY

Opening Transaction – Call

 

To:

  Advanced Micro Devices, Inc.   One AMD Place   Sunnyvale, California 94088
Attention:   Caye Hursey Telephone No.:   (408) 749-2489 Facsimile No.:   (408)
774-7010

Re:   Capped Call Transaction

Global ID:   3016179

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Lehman Brothers OTC
Derivatives Inc. (“Dealer”), represented by Lehman Brothers Inc. as its agent
(“Agent”) and Advanced Micro Devices, Inc., a Delaware corporation
(“Counterparty”), on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous letter
and serve as the final documentation for this Transaction. The Transaction is
subject to early unwind if the closing of the Convertible Notes referred to
below issued by Counterparty is not consummated for any reason, as set forth in
this Confirmation. Lehman Brothers OTC Derivatives Inc. is not a member of the
Securities Investor Protection Corporation.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions,” and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Offering Memorandum dated April 24, 2007 (the
“Offering Memorandum”) relating to the USD 2,000,000,000 principal amount of
6.00% Convertible Senior Notes due 2015 (the “Convertible Notes” and each USD
1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty pursuant to an Indenture to be dated as of April 27, 2007 between
Counterparty and Wells Fargo Association, as trustee (as in effect on the date
of its execution, the “Indenture”). In the event of any inconsistency between
the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. For the avoidance of doubt,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended following its
execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

  April 24, 2007

Option Style:

  “Modified American,” as set forth under “Procedures for Exercise” below.

Option Type:

  Call

Buyer:

  Counterparty

Seller:

  Dealer

Shares:

  The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “AMD”).

Number of Options:

  2,000,000; provided that if Morgan Stanley & Co. Incorporated, as
representative of the Initial Purchasers (as defined in the Purchase Agreement
referred to below), exercises the option to purchase additional Convertible
Notes pursuant to Section 2 of the Purchase Agreement, the Number of Options
hereunder shall be automatically increased, effective upon payment by
Counterparty of the Additional Premium on the Additional Premium Payment Date,
by the Applicable Percentage times the number of Convertible Notes in
denominations of USD 1,000 principal amount issued pursuant to such exercise
(such Convertible Notes, the “Additional Convertible Notes”). The Number of
Options shall be reduced by the Applicable Percentage times the number of
Convertible Notes converted by Counterparty. In no event will the Number of
Options be less than zero.

Option Entitlement:

  As of any date, a number equal to the Conversion Rate as of such date (as
defined in the Indenture), for each Convertible Note.

Number of Shares:

  The product of the Number of Options and the Option Entitlement.

 

2



--------------------------------------------------------------------------------

Applicable Percentage:   100% Strike Price:   USD 28.08 per Option Cap Price:  
USD 42.12 per Option Premium:   USD 165,400,000; provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, Counterparty shall pay on the Additional Premium Payment Date an
additional Premium (the “Additional Premium”) equal to the product of the number
of Options by which the Number of Options is so increased and USD 82.70.
Premium Payment Date:   April 27, 2007 Additional Premium Payment Date:   The
closing date for the purchase and sale of the Additional Convertible Notes.
Exchange:   New York Stock Exchange Related Exchange:   All Exchanges

Procedures for Exercise:

Exercise Period(s):   Notwithstanding anything to the contrary in the Equity
Definitions, an Exercise Period shall occur with respect to an Option hereunder
only if such Option is an Exercisable Option (as defined below) and the Exercise
Period shall be, in respect of such Exercisable Option, the period commencing
on, and including, the relevant Conversion Date and ending on, and including,
the Final Expiration Date. Conversion Date:   As defined in the Indenture.
Exercisable Options:   Upon the occurrence of a Conversion Date, a number of
Options equal to the Applicable Percentage times the number of Convertible Notes
converted on such Conversion Date shall become Exercisable Options hereunder;
provided that Convertible Notes surrendered for conversion prior to the 32nd
Scheduled Trading Day prior to May 1, 2015 shall not cause any Options hereunder
to become Exercisable Options and, in lieu thereof, Section 9(n) shall apply.
Expiration Time:   The Valuation Time Final Conversion Date:   April 30, 2015
Final Expiration Date:   The earlier of (x) the last day on which any
Convertible Notes remain outstanding and (y) 5:00 p.m., New York City time, on
the Final Conversion Date, subject to earlier exercise. Multiple Exercise:  
Applicable, as described under Exercisable Options above. Automatic Exercise:  
Applicable. For the avoidance of doubt, Exercisable Options for which the
related Conversion Date occurs on

 

3



--------------------------------------------------------------------------------

  or after the 32nd Scheduled Trading Day prior to May 1, 2015 shall be subject
to Automatic Exercise. Observation Period:   The first 30 Trading Days beginning
on and including the 32nd Scheduled Trading Day prior to May 1, 2015. Trading
Day:   As defined in the Indenture. Business Day:   As defined in the Indenture.
Valuation Time:   At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in a commercially
reasonable manner. Market Disruption Event:   Notwithstanding anything to the
contrary in the Equity Definitions, as defined in the Indenture.

Settlement Terms:

Settlement Method:   Net Share Settlement Net Share Settlement:   Dealer will
deliver to Counterparty, on the relevant Settlement Date, a number of Shares
(the “Net Share Settlement Obligation”) equal to the Net Shares in respect of
any Exercisable Option exercised or deemed exercised hereunder. In no event will
the Net Shares be less than zero. Net Shares:   In respect of any Exercisable
Option exercised or deemed exercised, a number of Shares equal to the product of
(i) the Option Entitlement multiplied by (ii) 1/30th of the sum of the
quotients, for each Trading Day during the Observation Period, of (A) (1) the
amount by which the Cap Price exceeds the Strike Price, if the Relevant Price on
such Trading Day is equal to or greater than the Cap Price; (2) the amount by
which such Relevant Price exceeds the Strike Price, if such Relevant Price is
greater than the Strike Price but less than the Cap Price or (3) zero, if such
Relevant Price is less than or equal to the Strike Price; divided by (B) such
Relevant Price.   Dealer will deliver cash in lieu of any fractional Shares to
be delivered with respect to any Net Shares, calculated as set forth in Section
13.02(k) of the Indenture. Settlement Date:   For any Exercisable Option, the
date Shares will be delivered with respect to the Convertible Notes related to
such Exercisable Options, under the terms of the Indenture.

 

4



--------------------------------------------------------------------------------

Other Applicable Provisions

in Respect of Net Share Settlement:

  The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option. Scheduled Trading Day:   As defined in the Indenture.
Relevant Price:   On any Trading Day, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page “AMD
<equity> AQR” (or its equivalent successor if such page is unavailable) in
respect of the period from the scheduled opening time of the Exchange to the
Scheduled Closing Time of the Exchange on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Trading Day, as determined in a commercially reasonable manner using a
volume-weighted average method, by the Calculation Agent). Settlement Currency:
  USD

3. Additional Terms Applicable to the Transaction:

Adjustments Applicable to the Transaction:

 

Potential Adjustment Events:   Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in Section 13.04 of the Indenture, that would result in
an adjustment to the Conversion Rate of the Convertible Notes. Method of
Adjustment:   Calculation Agent Adjustment, which means, notwithstanding
anything to the contrary in the Equity Definitions, upon any adjustment to the
Conversion Rate of the Convertible Notes pursuant to the Indenture (i) the
Calculation Agent shall make a corresponding adjustment to any of the Strike
Price, Number of Options and the Option Entitlement and (ii) the Calculation
Agent may, in its sole discretion, make any adjustment consistent with the
Calculation Agent Adjustment set forth in Section 11.2(c) of the Equity
Definitions to the Cap Price or any other variable relevant to the exercise,
settlement or payment for the Transaction (other than the Strike Price) to
preserve the fair value of the Options to Dealer after taking into account such
Potential Adjustment Event; provided further that in no event shall the Cap
Price be less than the Strike Price.

 

5



--------------------------------------------------------------------------------

Extraordinary Events:

 

Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition described in
Section 13.06 of the Indenture. Tender Offers:   Applicable; provided that
notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender Offer”
means the occurrence of any event or condition set forth in clause (1) of the
definition of “Fundamental Change” under Section 1.01 of the Indenture.
Consequence of Merger Events/   Tender Offers:   Notwithstanding Sections 12.2
and 12.3 of the Equity Definitions, upon the occurrence of a Merger Event or a
Tender Offer:   (i) the Calculation Agent shall make a corresponding adjustment
in respect of any adjustment under the Indenture to any one or more of the
nature of the Shares, Strike Price, Number of Options and the Option
Entitlement; and   (ii) the Calculation Agent may, in its sole discretion, make
any adjustment consistent with the Modified Calculation Agent Adjustment set
forth in Section 12.2(e) or 12.3(d) of the Equity Definitions, as applicable, to
the Cap Price or any other variable relevant to the exercise, settlement or
payment for the Transaction (other than the Strike Price); provided that in no
event shall the Cap Price be less than the Strike Price;   provided that, with
respect to a Merger Event, if the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person not
organized under the laws of the United States, any State thereof or the District
of Columbia, Cancellation and Payment (Calculation Agent Determination) shall
apply. Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market

 

6



--------------------------------------------------------------------------------

  (or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange. Additional Disruption Events:   Change
in Law:   Applicable Failure to Deliver   Applicable Determining Party:   For
all applicable Additional Disruption Events, Dealer. Non-Reliance:   Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

  Applicable Additional Acknowledgments:   Applicable Additional Termination
Events:   If any event of default resulting in acceleration under the terms of
the Convertible Notes, as set forth in Section 5.01 of the Indenture, shall
occur with respect to Counterparty, then such event shall constitute an
Additional Termination Event applicable to the Transaction with respect to which
Counterparty shall be deemed to be the sole Affected Party and the Transaction
shall be the sole Affected Transaction.   If any provision of the Indenture or
the Convertible Notes is amended, modified, supplemented or waived without the
written consent of Dealer, Counterparty shall provide Dealer and the Calculation
Agent with notice thereof on or prior to the effective date thereof and, if the
Calculation Agent determines that such amendment, modification, supplement or
waiver has a material effect on the Transaction or Dealer’s ability to hedge all
or a portion (“Affected Portion”) of the Transaction, in each case determined in
its reasonable judgment, then such event (an “Amendment Event”) shall constitute
an Additional Termination Event, in which case (x) the sole Affected Transaction
shall consist of a transaction identical to the Transaction except that Number
of Options for such Affected Transaction shall equal the Affected Portion and
Counterparty shall be deemed the sole Affected Party and (y) the Transaction
shall remain in full force and effect, except that the Number of Options subject
to the Transaction immediately prior to such amendment, modification, supplement
or waiver shall be reduced by the Affected Portion.   If any Convertible Notes
are repurchased (whether in connection with a put of Convertible Notes by
holders thereof pursuant to the terms of the Indenture as a result of a
fundamental change, howsoever defined, or for any other reason) by Counterparty
or any of its subsidiaries or if Counterparty gives notice to Dealer that it
intends to repurchase any Convertible Notes, then Counterparty may notify Dealer
that it wishes to designate an Early Termination Date with respect to the
portion of the Transaction relating to the number of Convertible Notes

 

7



--------------------------------------------------------------------------------

  that cease to be outstanding in connection with or as a result of such
repurchase and the parties shall negotiate in good faith and in a commercially
reasonable manner the timing, pricing and other terms of such designation. For
the avoidance of doubt, no such designation shall be made if, after such
negotiation, the parties cannot agree on the terms of such designation.   With
respect to any Additional Termination Event described above, in determining the
amount payable in respect of such Affected Transaction pursuant to Section 6 of
the Agreement, the Calculation Agent shall assume that (x) the relevant event of
default, amendment, modification, supplement, waiver or repurchase, as
applicable, had not occurred, (y) the corresponding Convertible Notes remain
outstanding and (z) notwithstanding anything to the contrary in this
Confirmation or the Indenture, the Conversion Rate was not adjusted pursuant to
Section 13.01(e) of the Indenture.

4. Calculation Agent: Dealer

5. Account Details:

 

(a) Account for payments to Counterparty:   To be provided by Counterparty (b)
Account for payments to Dealer:   To be provided by Dealer.

6. Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable The Office of
Dealer for the Transaction is:

 

Lehman Brothers OTC Derivatives Inc.

 

745 Seventh Avenue

 

New York, NY 10019

 

7. Notices: For purposes of this Confirmation:

 

(a)       Address for notices or communications to Counterparty:    To:   
Advanced Micro Devices, Inc.       One AMD Place M/S 68       P.O Box 3453      
Sunnyvale, CA 94088       Attention: General Counsel       T: (408) 749-4000   
   Fax (408) 773-7002

 

(b)       Address for notices or communications to Dealer:    To:    Lehman
Brothers Inc., acting as Agent       Lehman Brothers OTC Derivatives Inc.,
acting as Principal       745 Seventh Avenue       New York, NY 10019

 

8



--------------------------------------------------------------------------------

      Attention: Andrew Yare – Transaction Management Group       Telephone:
(212) 526-9986       Facsimile: (646) 885-9546    With a copy to:       Lehman
Brothers Inc., acting as Agent       Lehman Brothers OTC Derivatives Inc.,
acting as Principal       745 Seventh Avenue       New York, NY 10019      
Attention: Steve Roti – US Equity Linked       Telephone: (212) 526-0055      
Facsimile: (917) 552-0561

8. Representations, Warranties and Agreements of Counterparty:

The representations and warranties of Counterparty set forth in Section 3 of the
Agreement and Section 1 of the Purchase Agreement dated as of April 24, 2007
between Counterparty and Morgan Stanley & Co. Incorporated, as representative of
the initial purchasers party thereto (the “Purchase Agreement”) are true and
correct as of the dates made therein and as of any Additional Premium Payment
Date, and are hereby deemed to be repeated on such dates to Dealer as if set
forth herein. In addition to the representations and warranties in the Purchase
Agreement, the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

  (a) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (b) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)
because one or more of the following is true:

It is a corporation, partnership, proprietorship, organization, trust or other
entity and:

 

  (A) it has total assets in excess of USD 10,000,000;

 

  (B) its obligations hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) it has a net worth in excess of USD 1,000,000 and has entered into this
Agreement in connection with the conduct of its business or to manage the risk
associated with an asset or liability owned or incurred or reasonably likely to
be owned or incurred by it in the conduct of its business.

 

  (c)

On the Trade Date and on any Additional Premium Payment Date, (A) Counterparty
is not aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or

 

9



--------------------------------------------------------------------------------

 

necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

  (d) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (e) Counterparty is an “accredited investor” (as such term is defined in
Section 2(a)(15)(ii) of the Securities Act).

 

  (f) On the Trade Date and on any Additional Premium Payment Date (A) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty and (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

  (g) Counterparty hereby agrees and acknowledges that the Transaction has not
been registered with the Securities and Exchange Commission or any state
securities commission and that the Options are being written by Dealer to
Counterparty in reliance upon exemptions from any such registration
requirements. Counterparty acknowledges that all Options acquired from Dealer
will be acquired for investment purposes only and not for the purpose of resale
or other transfer except in compliance with the requirements of the Securities
Act. Counterparty will not sell or otherwise transfer any Option or any interest
therein except in compliance with the requirements of the Securities Act and any
subsequent offer or sale of the Options will be solely for Counterparty’s
account and not as part of a distribution that would be in violation of the
Securities Act.

 

  (h) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

 

  (i) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 

  (j)

Each party makes to the other the representations and warranties set forth in
Sections 3(a) through 3(f) of the Agreement with respect to the Agreement as
supplemented by this Confirmation; provided that Dealer makes the representation
and warranty set forth in Section 3(e) and Counterparty makes the representation
and warranty set forth in Section 3(f). In addition, each of Dealer and
Counterparty acknowledges that the offer and sale of the Transaction is intended
to be exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to

 

10



--------------------------------------------------------------------------------

 

dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

  9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 8(a) of this Confirmation.

 

  (b) Repurchase Notices. Counterparty shall, at least 5 Scheduled Trading Days
prior to any day on which it effects any repurchase of Shares, give Dealer a
written notice of such repurchase (a “Repurchase Notice”) if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
8% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 9(b) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider,” including without limitation
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Person may become subject, including without limitation,
Section 16 of the Exchange Act), relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Person or insufficient to hold harmless any Indemnified Person, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Person as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Person for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding (including any governmental
or regulatory investigation) arising therefrom, whether or not such Indemnified
Person is a party thereto and whether or not such claim, action, suit or
proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

  (c)

Conversion Rate Adjustments. Counterparty shall provide to Dealer written notice
(such notice, a “Conversion Rate Adjustment Event Notice”) at least ten
Scheduled Trading Days prior to consummating or otherwise executing or engaging
in any transaction or event (a “Conversion Rate Adjustment Event”) that would
lead to a change in the Conversion Rate (as such term is defined in the
Indenture). Upon such Conversion Rate Adjustment Event becoming effective,
Counterparty shall, on the day such Conversion Rate Adjustment Event becomes
effective or as soon as practicable thereafter, provide to Dealer written notice
(such notice, a “Conversion Rate Adjustment Notice”) setting forth the new,
adjusted Conversion Rate (the “New Conversion Rate”). In connection with the
delivery of any Conversion Rate Adjustment Event Notice to Dealer, Counterparty
shall, (x) concurrently with or prior to such delivery, publicly announce and
disclose the Conversion Rate Adjustment Event or (y) concurrently with such
delivery, represent and warrant that the information set forth in such

 

11



--------------------------------------------------------------------------------

 

Conversion Rate Adjustment Event Notice does not constitute material non-public
information with respect to Counterparty or the Shares. In connection with the
delivery of any Conversion Rate Adjustment Notice to Dealer, Counterparty shall,
concurrently with or prior to such delivery, publicly announce and disclose the
New Conversion Rate.

 

  (d) Regulation M. Counterparty was not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Trade Date, and on
any Additional Premium Payment Date engage in any such distribution.

 

  (e) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (f) Rule 10b-18. During the period beginning on the Trade Date and ending on
any Additional Premium Payment Date, or if no such Additional Premium Payment
Date has occurred, on the last date on which Morgan Stanley & Co. Incorporated,
as representative of the Initial Purchasers, may exercise the over-allotment
option set forth in the Purchase Agreement, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, unless Dealer, in its sole discretion,
consents to any such transaction or activity.

 

  (g) Number of Repurchased Shares. Counterparty represents that it could have
purchased a number of Shares equal to (i) the product of the Number of Options,
Option Entitlement and the amount by which the Cap Price exceeds the Strike
Price, divided by (ii) the Cap Price, on the Exchange or otherwise, in
compliance with applicable law, its organizational documents and any orders,
decrees and contractual agreements binding upon Counterparty, on the Trade Date.

 

  (h) Board Authorization. Each of this Transaction and the issuance of the
Convertible Notes was approved by Counterparty’s board of directors and publicly
announced, solely for the purposes stated in such board resolution and public
disclosure and, prior to any exercise of Options hereunder, Counterparty’s board
of directors will have duly authorized any repurchase of Shares pursuant to this
Transaction. Counterparty further represents that there is no internal policy,
whether written or oral, of Counterparty that would prohibit Counterparty from
entering into any aspect of this Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

 

  (i)

Transfer or Assignment. Dealer may transfer or assign its rights and obligations
hereunder and under the Agreement, in whole or in part, to any of its affiliates
without the consent of Counterparty. If at any time at which the Equity
Percentage exceeds 8%, Dealer, in its discretion, (i) shall have the right to
transfer or assign its rights and obligations hereunder and under the Agreement,
in whole or in part, to any third party and (ii), if Dealer is unable to effect
a transfer or assignment to a third party after its commercially reasonable
efforts on pricing terms reasonably acceptable to Dealer such that the Equity
Percentage is reduced to 8% or less, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that the Equity

 

12



--------------------------------------------------------------------------------

 

Percentage following such partial termination will be equal to or less than 8%.
In the event that Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of the number of Shares that Dealer and its affiliates
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day, other than Shares owned as a hedge of the Transaction, and the Number of
Shares and (B) the denominator of which is the number of Shares outstanding on
such day. Counterparty may not transfer or assign its rights and obligations
hereunder and under the Agreement, in whole or in part, without the consent of
Dealer.

 

  (j) Staggered Settlement. If, due to operational requirements or upon advice
of counsel with respect to applicable legal and regulatory requirements,
including any requirements relating to Dealer’s hedging activities hereunder,
Dealer reasonably determines that it would not be practicable or advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on the Settlement Date for the Transaction, Dealer may by
notice to Counterparty prior to the Settlement Date (the “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) or at two or more times on or prior to the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) or delivery times and how it will allocate the Shares it is otherwise
required to deliver on such Settlement Date among the Staggered Settlement Dates
or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

 

  (k) Early Unwind. In the event the sale by Counterparty of the Convertible
Notes is not consummated with the initial purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on April 27, 2007
(or such later date as agreed upon by the parties) (April 27, 2007, or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated and (ii) if the sale of Convertible
Notes is not consummated with the initial purchasers for any reason other than
as a result of breach of the Purchase Agreement by any initial purchaser,
Counterparty shall pay to Dealer an amount in cash equal to the aggregate amount
of costs and expenses relating to the unwinding of Dealer’s hedging activities
in respect of the Transaction (including market losses incurred in reselling any
Shares purchased by Dealer or its affiliates in connection with such hedging
activities). Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged. For the avoidance of
doubt, this Section 9(k) shall become effective as of the Trade Date and shall
remain in effect whether or not the Effective Date of the Transaction occurs.

 

  (l)

Role of Agent. Each party agrees and acknowledges that Agent is acting as agent
for both parties but does not guarantee the performance of either party and
neither Dealer nor

 

13



--------------------------------------------------------------------------------

 

Counterparty shall contact the other with respect to any matter relating to the
Transaction without the direct involvement of Agent; (ii) Agent is not a member
of the Securities Investor Protection Corporation; (iii) Agent, Dealer and
Counterparty each hereby acknowledges that any transactions by Dealer or Agent
in the Shares will be undertaken by Dealer or Agent, as the case may, as
principal for its own account; and (iv) all of the actions to be taken by Dealer
and Agent in connection with the Transaction, including but not limited to any
exercise of any rights with respect to the Options, shall be taken by Dealer or
Agent independently and without any advance or subsequent consultation with
Counterparty; and (iv) Agent is hereby authorized to act as agent for
Counterparty only to the extent required to satisfy the requirements of Rule
15a-6 under the Exchange Act in respect of the Options described hereunder.

 

  (m) Additional Provisions. The following amendment shall be made to the Equity
Definitions and to the Agreement: Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) inserting “(x)” after the word “means” in the first
line thereof and (2) deleting the semi-colon at the end of subsection
(B) thereof and inserting the following words therefor “or (y), if Dealer so
elects, the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (n) Additional Termination Events. Notwithstanding anything to the contrary in
this Confirmation, upon the occurrence of a Conversion Date for any Convertible
Notes prior to the 32nd Scheduled Trading Day prior to May 1, 2015 (an “Early
Conversion”):

 

  (i) Counterparty shall within two Scheduled Trading Days of the relevant
Conversion Date provide written notice (an “Unwind Conversion Notice”) to Dealer
specifying the number of Convertible Notes converted on such Conversion Date and
identifying the related conversions as Early Conversions;

 

  (ii) such Early Conversion shall constitute an Additional Termination Event
hereunder with respect to a number of Options equal to the Applicable Percentage
times the number of Convertible Notes surrendered for conversion in connection
with such Early Conversion (the “Affected Number of Options”), in which case
(x) the sole Affected Transaction shall consist of a transaction identical to
the Transaction except that Number of Options for such Affected Transaction
shall equal the Affected Number of Options and Counterparty shall be deemed the
sole Affected Party and (y) the Transaction shall remain in full force and
effect, except that the Number of Options subject to the Transaction immediately
prior to the Conversion Date for such Early Conversion shall as of such
Conversion Date be reduced by the Affected Number of Options;

 

  (iii) notwithstanding anything to the contrary in the Agreement, Dealer shall
designate an Early Termination Date in respect of such Affected Transaction,
which shall be no earlier than one Scheduled Trading Day following the
Conversion Date for the related Early Conversion; and

 

  (iv) in determining the amount payable in respect of such Affected Transaction
pursuant to Section 6 of the Agreement, the Calculation Agent shall assume that
(x) the relevant Early Conversion had not occurred, (y) the corresponding
Convertible Notes remain outstanding and (z) notwithstanding anything to the
contrary in this Confirmation or the Indenture, the Conversion Rate was not
adjusted pursuant to Section 13.01(e) of the Indenture.

 

  (o)

Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax

 

14



--------------------------------------------------------------------------------

 

structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to Counterparty relating to such tax
treatment and tax structure.

 

  (p) Securities Contract; Swap Agreement. Each of Dealer and Counterparty
agrees and acknowledges that Dealer is a “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

 

  (q) Governing Law. New York law.

 

  (r) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (s) Right to Extend. Dealer may postpone any Exercise Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the number of Net Shares to be Delivered), if Dealer determines, based upon
advice of counsel, that such extension is reasonably necessary or appropriate to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
in connection with its hedging, hedge unwind or settlement activity hereunder in
each case in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

  (t)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (the “Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the U.S. public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering, (B) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty customary in
form for registered offerings of equity securities, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
offerings of equity securities and (E) afford Dealer a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten offerings of equity securities; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this Section 9(t) shall apply at the
election of Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares
in a private placement, enter into a private placement

 

15



--------------------------------------------------------------------------------

 

agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts, as
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page AMD <equity> VAP (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).

 

  (u) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency or Merger Event, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash, or an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement or an
Additional Termination Event as a result of an Early Conversion, in each case
that resulted from an event or events outside Counterparty’s control) and shall
give irrevocable telephonic notice to Dealer, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Announcement Date (in the case of Nationalization, Insolvency
or Delisting), Early Termination Date or date of cancellation, as applicable.

 

Share Termination Alternative:   Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date when the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation in the manner reasonably requested by Counterparty free of
payment. Share Termination Delivery Property:   A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

 

16



--------------------------------------------------------------------------------

Share Termination Unit Price:   The value to Dealer of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:   One Share or, if a Merger
Event has occurred and a corresponding adjustment to the Transaction has been
made, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Merger Event, as determined by the Calculation Agent. Failure to
Deliver:   Applicable Other applicable provisions:   If the Transaction is to be
Share Termination Settled, the provisions of Sections 9.9, 9.11, 9.12 and 10.5
(as modified above) of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-Settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units.” “Share Termination
Settled” in relation to the Transaction means that Share Termination Settlement
is applicable to the Transaction.

 

  (v) ISDA Master Agreement Elections. For the purpose of Section 13(c) of the
Agreement,

Counterparty appoints as its Process Agent: Not applicable

Dealer appoints as its Process Agent: Agent

 

  (w) Regulatory Provisions. Counterparty represents and warrants that it has
received and read and understands the Notice of Regulatory Treatment and the OTC
Option Risk Disclosure Statement. Agent will furnish Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by Agent in connection with the Transaction evidenced hereby.

 

17



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it by facsimile to the
address provided in the Notices section of this Confirmation.

 

Very truly yours, LEHMAN BROTHERS OTC DERIVATIVES INC. By:  

/s/ Anatoly Kozlov

Name:   Anatoly Kozlov Title:   Authorized Signatory

 

Accepted and confirmed

as of the Trade Date:

Advanced Micro Devices, Inc. By:  

/s/ Robert J. Rivet

Authorized Signatory Name:   Robert Rivet  

 

18